DETAILED ACTION
	Claims 1-18 have been considered for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbert et al. (US Publication 2005/0049729) in view of May et al. (US Patent 6,255,622).
	In re Claim 1, Culbert discloses a cooling system for a chassis 300 and an information handling system in the chassis, the cooling system comprising: a pressure barrier configured to divide the chassis into a plurality of zones A, B, C and D; an evacuative fan 819 configured to generate an airflow relative to one or more components 805 of the information handling system in a first zone 851 (or zones A, B, C or D as depicted in other figures) to an opening in the first zone and to decrease air pressure in the first zone; a hyperbaric fan 821 configured to increase air pressure in a second zone (any of zones A, B, C or D that is not designated as the first zone) to cause air movement to one or more openings in the second zone; and a controller 301 configured to operate the evacuative fan to maintain an operating temperature of the one or more components below a first temperature and operate the hyperbaric fan to maintain a temperature of the chassis below a second temperature (e.g. paragraphs 0055-0059, 0066, 0110).
	Culbert does not explicitly disclose wherein the chassis has a bottom cover, back panel, two side panels and a front panel.  However, providing such is not new in the art.  For example, May discloses a chassis 18 comprising a bottom cover, back panel, two side panels and a front panel (See Figure 1).  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a chassis like that disclosed in May with the apparatus as otherwise disclosed in Culbert so as to provide for a ergonomic portable electronic device such a the laptop design as taught in May.  Culbert does suggest that the chassis disclosed therein may be that of a variety of different types of electronic devices.  Culbert, paragraph 0003. 
	In re Claims 3, 10 and 16, Culbert discloses wherein the second temperature is controlled by the hyperbaric fan 821 and wherein the second temperature may be a maximum operating temperature.  Culbert, paragraphs 0067, 0096, 0098, 0183.  Culbert does not explicitly disclose wherein the second temperature is the temperature of the bottom cover. However, May discloses wherein the temperature of a bottom cover 50 may be detected by a sensor 26 and based upon a predetermined maximum threshold adjusted by controlling one or more fans 40 in a thermal zone.  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a second temperature, like that disclosed in May, with the apparatus as otherwise disclosed in Culbert so as to ensure that the bottom cover does not injure a user.  
In re Claims 4, 11 and 17, May further discloses where a maximum surface temperature of the bottom cover can be set by a user to any value. May, Figure 6 and associated description.  May does not explicitly disclose wherein the value is 55 degrees Celsius.  However, it would have been obvious to one having ordinary skill in the art of electronics just before the effective filing date to have set the value to 55 degrees Celsius, since it has been held that discovering an optimum value (55 degrees Celsius) of a result effective variable (any value a user desires as disclosed in May) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See also MPEP§ 2144-05. 
In re Claims 5 and 12, Culbert discloses wherein the pressure barrier comprises a thermal insulation material. Culbert, paragraphs 0057-0059.
In re Claim 8, Culbert discloses an information handling system, comprising: a chassis 300 defining an enclosure of the information handling system; a pressure barrier for dividing the chassis into a plurality of zones A, B, C and D; an evacuative fan 819 configured to generate an airflow relative to one or more components 805 of the information handling system in a first zone 851 (or zones A, B, C or D as depicted in other figures) to an opening in the first zone and to decrease air pressure in the first zone; a hyperbaric fan 821 configured to increase air pressure in a second zone (any of zones A, B, C or D that is not designated as the first zone) to cause air movement to one or more openings in the second zone; and a controller 301 configured to: operate the evacuative fan to maintain an operating temperature of the one or more components below a first temperature; and operate the hyperbaric fan to maintain a temperature of the chassis below a second temperature (e.g. paragraphs 0055-0059, 0066, 0110).
Culbert does not explicitly disclose wherein the chassis has a bottom cover, back panel, two side panels and a front panel.  However, providing such is not new in the art.  For example, May discloses a chassis 18 comprising a bottom cover, back panel, two side panels and a front panel (See Figure 1).  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a chassis like that disclosed in May with the apparatus as otherwise disclosed in Culbert so as to provide for an ergonomic portable electronic device such a the laptop design as taught in May.  Culbert does suggest that the chassis disclosed therein may be that of a variety of different types of electronic devices.  Culbert, paragraph 0003. 
In re Claim 15, Culbert discloses a method of cooling an information handling system in a chassis 300, the method comprising: forming a pressure barrier in the chassis to divide the chassis into a plurality of zones A, B, C and D; positioning an evacuative fan 819 in a first zone 851 (or zones A, B, C or D as depicted in other figures) proximate to one or more components 805 of the information handling system such that the evacuative fan is operable to generate an airflow relative to one or more components of the information handling system in a first zone to an opening in the first zone and decrease air pressure in the first zone; positioning a hyperbaric fan 821 in a second zone (any of zones A, B, C or D that is not designated as the first zone) such that the hyperbaric fan is operable to increase air pressure in a second zone to cause air movement to one or more openings in the second zone; executing, by a controller 301 communicatively coupled to the evacuative fan and the hyperbaric fan, a set of instructions for: operating the evacuative fan to cool the one or more components below a first temperature; and operating the hyperbaric fan to cool the chassis below a second temperature (e.g. paragraphs 0055-0059, 0066, 0110).
Culbert does not explicitly disclose wherein the chassis has a bottom cover, back panel, two side panels and a front panel.  However, providing such is not new in the art.  For example, May discloses a chassis 18 comprising a bottom cover, back panel, two side panels and a front panel (See Figure 1).  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a chassis like that disclosed in May with the apparatus as otherwise disclosed in Culbert so as to provide for a ergonomic portable electronic device such a the laptop design as taught in May.  Culbert does suggest that the chassis disclosed therein may be that of a variety of different types of electronic devices.  Culbert, paragraph 0003. 
In re Claim 18, Culbert discloses wherein the controller 301 is configured to operate each of the fans 819, 821 independently. Culbert, paragraph 0043. 
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbert et al. (US Publication 2005/0049729), May et al. (US Patent 6,255,622) and further in view of Khachaturov (US Publication 2019/0069441). 
In re Claims 2 and 9, Culbert discloses the limitations as noted above, and also discloses wherein the evacuative fan 819 is located proximate to a fin stack thermally coupled with the one or more components 805 (paragraphs 0059, 0068, 0093-0096, 0103, 0129); and the evacuative fan directs airflow across the fin stack and exits the chassis via the opening in the first zone (Id.).  Culbert does not explicitly disclose a continuous pressure barrier.  However, Khachaturov discloses a continuous pressure barrier between thermal zones 6, 7.  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a continuous barrier like that disclosed in Khachaturov with the apparatus as otherwise disclosed in Culbert to provide for a more effective thermal barrier between distinct thermal zones.  Culbert does suggest that the zones are thermally independent from each other. Culbert, paragraph 043.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbert et al. (US Publication 2005/0049729), May et al. (US Patent 6,255,622) and further in view of Thomason et al. (US Publication 2013/0343589).
In re Claims 6 and 13, Culbert discloses the limitations as noted above, but does not explicitly disclose a Faraday Cage. However, providing such is not new in the art.  For example, Thomason discloses a Faraday cage 420 around one or more components 403.  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a Faraday cage like that disclosed in Thomason with the apparatus as otherwise disclosed in Culbert to help protect some components that are sensitive to electromagnetic interference.  
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culbert et al. (US Publication 2005/0049729), May et al. (US Patent 6,255,622) and further in view of Chuang et al. (US Patent 6,744,631).
In re Claims 7 and 14, Culbert discloses the limitations as noted above, but does not explicitly disclose a dual opposed output fan with an intake on the bottom cover.  However, providing such is not new in the art.  For example, Chuang discloses a thermal zone comprising a dual opposed output fan 22 with an intake 215 on a bottom cover 212 of a chassis.  It would have been obvious to a person having ordinary skill in the art of electronics at the time of the effective filing date to have provided a dual opposed fan like that disclosed in Chuang with the apparatus as otherwise disclosed in Culbert to provide a more efficient cooling system.  Culbert does suggest that many different types of fans could be used. Culbert, paragraphs 0004, 0048, 0055.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841